Citation Nr: 1755658	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  12-13 822	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder, depressive disorder, and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that proceeding has been associated with the claims file.  In November 2015, the Board remanded the claim for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Veteran was provided with a recent VA examination in April 2017, internal inconsistencies within the examination report require clarification.  See, VA Examination, 1 (Apr. 12, 2017) (stating that the Veteran "does not have a mental disorder . . ." but then affirmatively stating that the Veteran has a diagnosis of depressive disorder).  Consequently, a remand is necessary to provide the Veteran another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and/or private treatment records relevant to the claim on appeal.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disability present during the pendency of his claim, to include anxiety disorder, depressive disorder, and PTSD.  

For any identified acquired psychiatric disability, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the disability was caused by an in service disease or injury, or if PTSD is diagnosed, an in-service stressor (which should be identified).  

A clear and complete rationale should be provided for any opinions expressed.

3.  Then, re-adjudicate the claim.  If the benefit sought is not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




